Citation Nr: 1142804	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from October 1961 to June 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran was scheduled for a videoconference hearing before a member of the Board in June 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND following the order section of this decision.  


FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, the RO denied entitlement to service connection for sarcoidosis.

2.  The evidence associated with the claims file subsequent to the January 2002 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sarcoidosis.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for sarcoidosis in August 2001.  In a January 2002 rating decision, the Veteran was denied entitlement to service connection for sarcoidosis based on a finding that it was not incurred in active service.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the January 2002 rating decision included the Veteran's service treatment records (STRs) and service personnel records (SPRs) which are negative for treatment for or a diagnosis of sarcoidosis while the Veteran was in active service. 

The pertinent evidence that has been received since the unappealed rating decision includes the following: the Veteran's assertion that his sarcoidosis is a result of exposure to asbestos while serving aboard the USS Blackwood while in active service; a February 1985 report of a chest X-ray indicating that the Veteran had undergone a lymph node biopsy which proved to be sarcoidosis; additional private medical records indicating that the Veteran does not have symptoms which can be associated with sarcoidosis; a January 2006 VA examination report which noted that the Veteran had a history of sarcoidosis and noted that the disability was in no way related to the Veteran's diagnosed asbestosis; an October 2006 statement from the Veteran's treating physician, Dr. P.S., in which Dr. P.S. reported that while there was no known definitive cause of sarcoidosis, the Veteran's sarcoidosis was a result of his asbestos exposure in active service; and a January 2007 addendum opinion from the January 2006 VA examiner, in which the examiner reports that it is highly unlikely that the Veteran's sarcoidosis is related to his diagnosed asbestosis.  

The Board finds that the October 2006 private opinion indicating that the Veteran's sarcoidosis is related to his asbestos exposure in service is new and material.  In this regard, the Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for sarcoidosis is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for sarcoidosis is granted.


REMAND

The Board finds that additional evidence is required before the claim of entitlement to service connection for sarcoidosis is decided.

At the outset, the Board notes that the Veteran has reported that he was exposed to asbestos while serving aboard the USS Blackwood during his active service.  A review of the record shows that the Veteran has been granted entitlement to service connection for asbestosis as a result of asbestos exposure during active service.  Therefore, the Board concedes the Veteran's exposure to asbestos during active service.

A review of the record shows that in January 2006, the Veteran was afforded a VA examination.  At that time, the examiner reported that the Veteran was clearly exposed to asbestos during his active service.  The examiner diagnosed asbestosis, which the examiner related to the Veteran's exposure to asbestos while in active service, and reported that the Veteran had a history of sarcoidosis that was totally unrelated to the Veteran's asbestosis.

In January 2007, the VA examiner provided an addendum opinion to his initial examination report.  The examiner reported that it was highly unlikely that there was any relationship between the Veteran's sarcoidosis and asbestosis and that there was no reason to suspect that the Veteran's sarcoidosis was secondary to his asbestosis.  In this regard, the examiner reported that sarcoidosis remained a disease of unknown etiology and relating the Veteran's sarcoidosis to his asbestosis was highly speculative.  The examiner further reported that asbestosis was reasonably common and there was no evidence whatsoever of an increase incidence of sarcoidosis in the population of those diagnosed with asbestosis.

The Board notes that the VA examiner did not comment on whether the Veteran's sarcoidosis was a result of his asbestos exposure during active service, instead confining his opinion to whether the Veteran's sarcoidosis was in any way related to his diagnosed asbestosis.  Further, although not specifically alleged by the Veteran, the opinion also did not address the question of whether his service-connected asbestosis has aggravated his sarcoidosis in application of the holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In Allen, it was held that "when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Therefore, this medical opinion is not sufficient evidence upon which a denial of entitlement to service connection can be based.    

Also of record is an October 2006 statement from the Veteran's private physician, Dr. P.S.  In his statement, Dr. P.S. reported that he had been treating the Veteran for 20 years and noted that he was the one who originally diagnosed the Veteran with sarcoidosis.  Dr. P.S. also reported that he was aware of the Veteran's exposure to asbestos during his active service.  Dr. P.S. reported that while sarcoidosis did not have a known cause, it has been shown that a persistent antigen could stimulate an immune response causing the formation of granulomas.  Furthermore, Dr. P.S. reported that as there was no family history of sarcoidosis in the Veteran's family, he believed that the Veteran's sarcoidosis was caused by the antigen response resulting from the Veteran's asbestos exposure during active service.

However, the Board notes that medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this regard, the Board notes that the Veteran's private physician reported that sarcoidosis "could" result from formation of granulomas following exposure to an antigen.  This is not a definite conclusion as the physician used speculative language.  Therefore, this medical opinion is not sufficient evidence upon which a grant of entitlement to service connection can be based.  

Therefore, the Board finds that the Veteran's claims file should be provided to a physician for review and opinion regarding the nature and etiology of the Veteran's sarcoidosis, to include its relationship to service-connected asbestosis by virtue of etiology or aggravation.  

Additionally, current treatment notes should be obtained before a decision is rendered with respect to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran's claims file in its entirety should be forwarded to a physician with sufficient expertise, different from the January 2006 VA examiner, for a complete review of the claims file and an opinion.

After a complete review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sarcoidosis is related to his active service, to specifically include his asbestos exposure in service or his service-connected asbestosis.  The examiner should comment on the October 2006 private opinion that the Veteran sarcoidosis could be a result of his asbestos exposure in service in the medical opinion report. 

For the purposes of the opinion, the examiner should presume that the Veteran was exposed to asbestos during active service. 

If no such etiology relationship can be found on an as likely as not basis, the examiner should offer an opinion as to whether the veteran's sarcoidosis has increased in severity beyond the natural progression of the disorder by his service-connected asbestosis.  If it is determined that the severity of the veteran's sarcoidosis has been so increased by his asbestosis, the examiner should offer the following assessments to the best of his or her ability using the medical evidence in the claims folder:

(1)  the baseline for the sarcoidosis condition (level of disability existing prior to the increase in severity due to asbestosis);

(2)  the level of additional sarcoidosis disability considered to be proximately due to the service-connected asbestosis; and 

(3)  an opinion as to whether the increase in severity is temporary or permanent.  

A complete rationale should be given for all opinions and conclusions expressed.

Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for sarcoidosis based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


